1    John Taladay (pro hac vice)
     john.taladay@bakerbotts.com
2    Erik Koons (pro hac vice)
     erik.koons@bakerbotts.com
3    1299 Pennsylvania Ave., NW
     Washington, D.C. 20004
4    Telephone: 202.639.7700
     Facsimile: 202.639.7890
5
     Stuart C. Plunkett (State Bar No. 187971)
6    stuart.plunkett@bakerbotts.com
     BAKER BOTTS LLP
7    101 California Street, Suite 3070
     San Francisco, California 94111
8    Telephone: (415) 291-6200
     Facsimile: (415) 291-6300
9

10   Attorneys for Defendants
     IRICO GROUP CORP. and
11   IRICO DISPLAY DEVICES CO., LTD.

12

13                             UNITED STATES DISTRICT COURT

14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                  SAN FRANCISCO DIVISION

16

17   IN RE: CATHODE RAY TUBE (CRT)               )   Case No. 3:07-cv-05944-JST
     ANTITRUST LITIGATION,                       )
18                                               )   MDL No.: 1917
                                                 )
19   THIS DOCUMENT RELATES TO:                   )   STIPULATION AND [PROPOSED]
                                                 )   ORDER RE THE AMENDED
20   ALL DIRECT PURCHASER ACTIONS                )   DECLARATION OF ZHAOJIE
     ALL INDIRECT PURCHASER ACTIONS              )   WANG AND IRICO’S AMENDED
21                                               )   MOTIONS TO DISMISS
                                                 )
22                                               )   Judge: Honorable Jon S. Tigar
                                                 )
23

24

25

26

27
28
     STIPULATION RE AMENDED DECLARATION AND                           CASE NO. 3:07-CV-05944-JST
     AMENDED MOTIONS TO DISMISS                                                    MDL NO. 1917
1           Direct Purchaser Plaintiffs (“DPPs”), Indirect Purchaser Plaintiffs (“IPPs”)
2    (jointly, “Plaintiffs”), and Defendants Irico Display Devices Co., Ltd. (“Irico Display”) and Irico
3    Group Corporation (“Irico Group”) (together, “Irico”), by and through undersigned counsel ,
4    hereby stipulate as follows:
5           WHEREAS, on May 1, 2018, the Court entered a stipulation and order setting a schedule
6    for jurisdictional discovery, motion briefing, and a hearing on jurisdictional issues in the DPP
7    Action, ECF No. 5282;
8           WHEREAS, on July 18, 2018, Irico Group and Irico Display filed their Motions to
9    Dismiss for Lack of Subject Matter Jurisdiction in the DPP Action supported in part by the
10   Declarations of Mengquan Guo and Zhaojie Wang, ECF Nos. 5312 and 5313;
11          WHEREAS, on July 18, 2018 and August 13, 2018, the Court entered orders setting a
12   schedule for jurisdictional discovery in the IPP Action, and motion briefing and a hearing on
13   jurisdictional issues in the IPP Action, and continued the hearing date in the DPP Action, ECF
14   Nos. 5317 and 5323;
15          WHEREAS, on October 9, 2018, the Court entered the parties’ stipulation to amend the
16   jurisdictional discovery deadline, briefing schedule, and hearing date, ECF No. 5340.
17          WHEREAS, on November 5, 2018, the Court entered the parties’ stipulation to amend
18   jurisdictional discovery deadline, briefing schedule, and hearing date, ECF No. 5361;
19          WHEREAS, on January 30, 2019, the Court entered the parties’ stipulation to amend the
20   jurisdictional discovery schedule and the briefing schedule for Irico’s motions to dismiss and to
21   conduct the depositions of Mengquan Guo, Zhaojie Wang, and Wenkai Zhang in Hong Kong
22   during the week of March 4, 2019.
23          WHEREAS, on March 1, 2019, Irico Group and Irico Display filed their Motions to
24   Dismiss for Lack of Subject Matter Jurisdiction in the IPP Action supported in part by the
25   Declarations of Mengquan Guo and Zhaojie Wang, ECF Nos. 5392-1 and 5393-1;
26          WHEREAS, Irico has represented that Mr. Guo fell ill and was unable to travel to Hong
27   Kong for his planned deposition; and
28          WHEREAS, given Mr. Guo’s unavailability for deposition, counsel for Irico and

     STIPULATION RE AMENDED DECLARATION AND                                    CASE NO. 3:07-CV-05944-JST
     AMENDED MOTIONS TO DISMISS                         1                                   MDL NO. 1917
1    Plaintiffs have met and conferred regarding the withdrawal of the Declaration of Mengquan Guo
2    In Support of Irico Defendants’ Motions to Dismiss for Lack of Jurisdiction, ECF Nos. 5312-1,
3    5313-1, 5392-1, & 5393-1, Irico’s submission of an Amended Declaration of Zhaojie Wang, and
4    the need to file amended motions to dismiss supported by Mr. Wang’s Amended Declaration,
5    and related scheduling changes;
6            WHEREAS, counsel for Irico and Plaintiffs have agreed that 1) Irico will withdraw Mr.
7    Guo’s declarations and submit in their place an Amended Declaration of Zhaojie Wang which
8    will contain verbatim the relevant language of the withdrawn Guo declaration; 2) Irico will
9    submit amended motions to dismiss supported by Mr. Wang’s Amended Declaration which will
10   be identical to the previous motions except that references to Mr. Guo’s declarations will be
11   replaced by references to Mr. Wang’s amended declarations; and 3) the due dates for DPPs’
12   opposition brief(s) and Irico’s corresponding reply brief(s) will be extended by one week, but
13   that the briefing and hearing schedule will otherwise remain the same.
14           IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Irico and
15   Plaintiffs, that:
16           1.          The Declaration of Mengquan Guo, ECF Nos. 5312-1, 5312-1, 5392-1, & 5393-1,
17                       is withdrawn by Irico;
18           2.          Irico shall file the amended declaration of Zhaojie Wang and amended motions to
19                       dismiss in the DPP and IPP matters no later than March 19, 2019, and such
20                       amended motions shall supersede its earlier filed motions (ECF Nos. 5312, 5313,
21                       5392, and 5393);
22           3.          The amendments to the Wang declaration shall not materially differ from the
23                       language contained in the withdrawn Guo declaration, except that it may contain
24                       an additional paragraph describing Wang’s personal knowledge and his review of
25                       the documents Irico has submitted in support of its motions to dismiss;
26           4.          The amendments to the motions to dismiss shall be limited to substituting
27                       references to the amended Wang declaration in place of references to the
28                       withdrawn Guo declaration;

     STIPULATION RE AMENDED DECLARATION AND                                       CASE NO. 3:07-CV-05944-JST
     AMENDED MOTIONS TO DISMISS                            2                                   MDL NO. 1917
1           5.     DPPs and IPPs retain all objections to the amended Wang declaration;
2           6.     DPPs’ opposition to Irico’s amended motion to dismiss shall be due on or before
3                  April 1, 2019;
4           7.     Irico’s reply in support of its amended motion to dismiss shall be due on or before
5                  May 2, 2019;
6           8.     All other deadlines with respect to the briefing of Irico’s motions to dismiss shall
7                  remain the same and the hearing shall remain set for May 30, 2019, at 2:00 p.m.
8           9.     The discovery cutoff is extended through March 26, 2019 to allow for the
9                  rescheduled deposition of Professor Donald C. Clarke, one of Irico’s witnesses.
10   Dated: March 15, 2019
11   /s/ R. Alexander Saveri                        /s/ Stuart C. Plunkett
     Guido Saveri (22349)                            John Taladay (pro hac vice)
12   guido@saveri.com                                john.taladay@bakerbotts.com
     R. Alexander Saveri (173102)                    Erik Koons (pro hac vice)
13   rick@saveri.com                                 erik.koons@bakerbotts.com
     Geoffrey C. Rushing (126910)                    1299 Pennsylvania Ave., NW
14   grushing@saveri.com                             Washington, D.C. 20004
     Cadio Zirpoli (179108)                          Telephone: 202.639.7700
15   cadio@saveri.com                                Facsimile: 202.639.7890
     SAVERI & SAVERI, INC.
16   706 Sansome Street                              Stuart C. Plunkett (State Bar No. 187971)
     San Francisco, CA 94111                         stuart.plunkett@bakerbotts.com
17   Telephone: (415) 217-6810                       BAKER BOTTS LLP
     Facsimile 217-6813                              101 California Street, Suite 3070
18                                                   San Francisco, California 94111
     Lead Counsel for Direct Purchaser               Telephone: (415) 291-6200
19   Plaintiffs                                      Facsimile: (415) 291-6300
20                                                   Attorneys for Defendants Irico Group Corp. and
     /s/ Mario N. Alioto                             Irico Display Devices Co., Ltd.
21   Mario N. Alioto (56433)
     malioto@tatp.com
22   Lauren C. Capurro
     laurenressell@tatp.com
23   TRUMP, ALIOTO, TRUMP &
     PRESCOTT, LLP
24   2280 Union Street
     San Francisco, CA 94123
25   Telephone: (415) 563-7200
     Facsimile (415) 346-0679
26
     Lead Counsel for Indirect Purchaser
27   Plaintiffs
28

     STIPULATION RE AMENDED DECLARATION AND                                   CASE NO. 3:07-CV-05944-JST
     AMENDED MOTIONS TO DISMISS                       3                                    MDL NO. 1917
1    PURSUANT TO STIPULATION, IT IS SO ORDERED.
2
              March 19, 2019
     Dated: ___________________               By: ___________________________
3                                                    Jon S. Tigar
                                                     United States District Judge
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATION RE AMENDED DECLARATION AND                            CASE NO. 3:07-CV-05944-JST
     AMENDED MOTIONS TO DISMISS                   4                                 MDL NO. 1917
